Case 18-14946-JDW       Doc 10Filed 02/12/19 Entered 02/12/19 16:55:48         Desc Main
                              Document     Page 1 of 2
                       UNITED STATES BANKRUPTCY COURT
                       NORTHERN DISTRICT OF MISSISSIPPI

IN RE: CALANDRA LOLITA SCALES                                       CHAPTER 13

DEBTOR                                                       CASE NO. 18-14946 JDW



                     OBJECTION TO CONFIRMATION OF PLAN

       COMES NOW, Bank of Holly Springs, by and through its attorney and respectfully

Objects to Confirmation and treatment under the Plan.

This the 12th day of February, 2019.



                                           RESPECTFULLY SUBMITTED,

                                           JONES & SCHNELLER, PLLC
                                           ATTORNEYS AT LAW
                                           126 NORTH SPRING STREET
                                           POST OFFICE BOX 417
                                           HOLLY SPRINGS, MISSISSIPPI 38635
                                           (662) 252-3224

                                           BY:\s\ William F. Schneller
                                             WILLIAM F. SCHNELLER, MSB 6559
                                             ATTORNEY FOR MOVANT
                                              wschneller@gmail.com
Case 18-14946-JDW       Doc 10    Filed 02/12/19 Entered 02/12/19 16:55:48           Desc Main
                                  Document     Page 2 of 2


                               CERTIFICATE OF SERVICE


        I, William F. Schneller, Attorney for Bank of Holly Springs, does hereby certify that I
have this day mailed, postage prepaid or delivered by electronic means, a true and correct copy
of the above and foregoing Motion:

Jimmy E. McElroy
3780 S. Mendenhall
Memphis, TN 38115
(901) 363-7283
Email: mcelroylawms@hotmail.com

Locke Barkley
Chapter 13 Trustee
6360 I-55 North, Suite 140
Jackson, Mississippi 39211
sbeasley@barkley13.com

Office of U.S. Trustee
501 East Court Street, Suite 6-430
Jackson, Mississippi 39201
USTPRegion05.AB.ECF@usdoj.gov



       This the 12th day of February, 2019.



                                                   \s\ William F. Schneller
                                                    WILLIAM F. SCHNELLER




\\NASSERVER\JSData\Clients\B\Bank of Holly Springs\Bankruptcy\scales calandra
lolita\objection to confirmation.wpd
